Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                   June 15, 2015

The Court of Appeals hereby passes the following order:

A15A1775. BRIAN G. EDENFIELD v. SERGEANT REEVES et al.

      Inmate Brian Edenfield filed a civil action in which the trial court granted the
defendants summary judgment on Edenfield’s claims. Edenfield then filed this direct
appeal. We, however, lack jurisdiction.
      Because Edenfield is incarcerated, his appeal is controlled by the Prison
Litigation Reform Act of 1996, OCGA § 42-12-1 et seq. Under OCGA § 42-12-8,
an appeal of a civil action filed by a prisoner “shall be as provided in Code Section
5-6-35.” And under OCGA § 5-6-35, the party wishing to appeal must file an
application for discretionary appeal to the appropriate appellate court. Because a
prisoner has no right of direct appeal in civil cases, we lack jurisdiction to consider
this direct appeal from the superior court’s order. See Jones v. Townsend, 267 Ga.
489 (480 SE2d 24) (1997). This appeal is therefore DISMISSED.

                                        Court of Appeals of the State of Georgia
                                                                             06/15/2015
                                               Clerk’s Office, Atlanta,____________________
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                        , Clerk.